Citation Nr: 0947064	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1957 to 
June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in October 2009; a transcript of the hearing is 
associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

At his October 2009 Board hearing and in documents of record, 
the Veteran contends that, while loading supplies during 
service, he injured his back and has experienced pain since 
that time.  He also alleges that he was diagnosed with 
hypertension within one year of his service discharge and 
continues to receive treatment for such disease.  Therefore, 
the Veteran claims that service connection is warranted for 
residuals of a back injury and hypertension.

The Board notes that the Veteran's service treatment records 
are unavailable for review and are believed to have been 
destroyed in the National Personnel Records Center fire in 
1973.  Therefore, VA has a heightened duty to assist in this 
case.

In this regard, the Board observes that the Veteran submitted 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data, in December 2004.  On such form, he indicated 
that he received treatment for his claimed disorders from 
1958 to 1961.  The Veteran was subsequently advised that, in 
order for the service department to search for clinical 
records, he must identify a 90 day window when he received 
treatment.  At his October 2009 Board hearing, the Veteran 
alleged that he initially injured his back in December 1958 
and, thereafter, he sought treatment monthly.  As such, the 
Board finds that the Veteran has identified a 90 day 
treatment period, namely from December 1958 to February 1959, 
and, therefore, efforts should be made to obtain any 
available clinical or other records detailing treatment for 
back and/or high blood pressure complaints. 

Moreover, relevant to both claims, the Veteran indicated at 
his October 2009 Board hearing that, due to his back injury 
and high blood pressure, he was denied reenlistment in the 
military.  Therefore, VA finds that attempts should be made 
in order to secure the Veteran's service personnel records. 

Additionally, while on remand, the Veteran should be invited 
to submit statements from fellow service members, family 
members, or friends who may recall his in-service back injury 
and/or treatment for his back and hypertension.

The Board also finds that a remand is necessary in order to 
obtain outstanding treatment records.  In this regard, the 
Veteran testified that he was diagnosed with hypertension 
within one year of his service discharge and was treated at 
the Martinez VA Outpatient Clinic.  In support of such 
contention, the Board observes that a November 1985 VA 
treatment record shows that the Veteran had hypertension 
since 1962.  These records are not contained in the claims 
file.  The Board also observes that the Veteran is currently 
treated at the Martinez and Oakland VA Outpatient Clinics.  
Contained in the claims file are records from such facilities 
dated only from June 2000 to May 2004.  Therefore, while on 
remand, any available, outstanding treatment records from the 
Martinez and Oakland VA Outpatient Clinics dated from 1961 to 
the present should be obtained and associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be invited to 
submit statements from fellow service 
members, family members, or friends who 
may recall his in-service back injury 
and/or treatment for his back and 
hypertension.

2.  Obtain the Veteran's service personnel 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Obtain any available clinical or other 
records detailing treatment for back 
and/or high blood pressure complaints for 
the time period from December 1958 to 
February 1959 from any appropriate source.  
If any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  Obtain any outstanding treatment 
records not already associated with the 
claims file from the Martinez and Oakland 
VA Outpatient Clinics dated from 1961 to 
the present.  The Board observes that 
records dated from June 2000 to May 2004 
from such facilities are already contained 
in the claims file.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

5.  Any additionally-indicated 
development, to include affording the 
Veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claims, should be 
conducted.

6.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


